Title: To George Washington from John Pierce, 15 February 1781
From: Pierce, John
To: Washington, George


                        
                            Sir
                            New Windsor Feby 15 1781.
                        
                        In the settlement of the subsistence of the Army since the 1st November last, I cannot determine what ought
                            to be allowed the Officers, as they have drawn from the Commissary one ration more than was formerly given them.
                        The Officers I am informed have an expectation, that this extra ration will be given for the deficiencies of
                            their rations & parts of rations and for the almost universal want of every thing they sustain.
                        I am therefore to request your Excellency would please to direct me in this instance—the accounts being at a
                            stand until it can be determined. I have the Honor to be with the greatest respect, Your Excellys most Obt Servt
                        
                            Jno. Pierce Paym. Genl
                        
                    